DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 11, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perraut et al. Pub. No. US 20190038229 A1.
	Regarding Claim 1, Perraut teaches a method of controlling (Para 46 and Fig. 1, Control system 18 is in communication with smart devices 40 i.e., controlling chair) a chair (Fig. 1 and Para 39, seat 12 i.e., chair), comprising: 
	acquiring information about a user’s body (Para 63, Control system 18 is configured to receive the occupant-body signals from sensor system 22 and determine occupant health data indicative of physiological characteristics of occupant 13 based on the occupant-body signals i.e., acquiring information about a user’s body); 
	determining a user’s body condition based on the acquired information (Para 63, Control system 18 further determines occupant state data i.e., user’s body condition indicative of a state of occupant 13 based on the occupant health data i.e., determining a user’s body condition based on the acquired information); 
	determining a massage operation mode based on the determined user’s body condition (Para 63, control system 18 identifies one or more of the plurality of therapy systems 50 suitable to change at least one physiological characteristic of occupant 13 i.e., massage operation mode based on the determined user’s body condition); 
	adding the acquired information about the user’s body to a previously stored set of information (Para 7 and 47, The control system adds information and trends to the unique occupant data profile over time to improve its occupant comfort and wellness recommendations i.e., adding the acquired information about the user’s body to a previously stored set of information) based on the determined massage operation mode being a non-optimal massage operation mode for the user (Para 70, Control system 18 is configured to associate activation of therapy system 50 with the occupant health data and the occupant state data in a unique occupant data profile. The unique occupant data profile is specific to one occupant and more information is added to unique occupant data profile over time to increase the accuracy and effectiveness of the recommendations made by control system 18); 
	determining an adjusted massage operation mode (Para 73,  Control system 18 is configured to determine the effectiveness of activating therapy system 50 i.e., determining an adjusted massage operation mode) based on the acquired information added to the previously stored set of information (Control system 18 monitors and analyzes the physiological data of occupant 13 to determine the effect of therapy systems 50 on occupant 13 i.e., based on the acquired information added to the previously stored set of information); and 
	controlling the chair to perform in the adjusted massage operation mode (Para 74, Control system 18 activates therapy system(s) 50 based on at least one of the supplemental occupant health data, the supplemental occupant state data, the unique occupant data profile, and input from occupant 13).
	Regarding Claim 7, Perraut teaches wherein the chair is configured to mount to a driver’s seat or a passenger’s seat in a vehicle (Para 95).
	Regarding Claim 8, Perraut teaches wherein acquiring information about the user’s body comprises acquiring information about at least one of a body type of the user, a posture of the user, or a position of the user sitting on the chair (Para 50).
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further teaches a chair (Fig. 1 Unit 12) comprising:
	at least one sensor disposed on the chair and configured to acquire information about a user’s body (Para 10 and Fig. 1, a sensor system including a plurality of sensors configured to measure physiological data of an occupant positioned on top of the health-monitoring cover i.e., sensor disposed on the chair and configured to acquire information about a user’s body); and
	a controller that receives the acquired information about the user’s body (Para 10 and Fig. 1, a control system removeably coupled to the back of the occupant support and configured to communicate with multiple smart devices to receive health and comfort data of the occupant i.e., a controller that receives the acquired information about the user’s body).
	Regarding Claim 15, it has been rejected for the same reasons as claim 7.
	Regarding Claim 17, it has been rejected for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9, 10, 12-14, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. Pub. No. US 20190038229 A1 in view of Chen et al. Pub. No. US 20180134116 A1.
	Regarding Claim 2, Perraut does not specifically teaches wherein the determining of the user’s body condition comprises: extracting characteristic values from information acquired through at least one sensor disposed in the chair; inputting the characteristic values into a trained artificial neural network (ANN) classifier; and determining the user’s body condition based on output values of the artificial neural network, wherein the output values of the artificial neural network are used to distinguish whether the determined massage operation mode is an optimum massage operation mode for the user.
	However, in the same field of endeavor, Chen teaches a driver can enter a vehicle and the context component 106 can determine from a mobile device of the occupant (e.g., via a BLUETOOTH® or other wired or wireless connection) that the occupant just finished a hot yoga class and/or can determine (e.g., via a wearable computing device) that the occupant has an elevated body temperature, is exhausted and in a rush to get home to clean up, dress and attend a meeting in one hour. This context information can be shared with the comfort model component 116, which can perform a probabilistic-based analysis on the context information as well as information from the sensor(s) 104, occupant preference and historical data stored in memory, state information and/or other information that have relevancy to occupant comfort. The comfort model component 116, based on the analyses, can output one or more recommendations that can be utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable. Additionally, the comfort model component 116 can activate the in seat massage components built into the driver's seat of the vehicle as well as play relaxing music, adjust shock absorbers to provide a softer ride, and adjust lighting in the cabin to effect a calming vehicle environment. The context component 106, and sensors 104 can continually collect data that is analyzed by the comfort model component 116, which will generate determinations or inferences regarding level of occupant comfort. The comfort controller component 120 can continually adjust vehicle environmental conditions to maintain occupant comfort. For example, as the occupant is starting to cool down, the comfort controller component 120 can adjust temperature by raising temperature slightly, reduce force of fans blowing air on occupant, slow down or cease the seat massage, change volume of music, etc. i.e., determining of the user’s body condition comprises: extracting characteristic values from information acquired through at least one sensor disposed in the chair; inputting the characteristic values into a trained artificial neural network (ANN) classifier; and determining the user’s body condition based on output values of the artificial neural network, wherein the output values of the artificial neural network are used to distinguish whether the determined massage operation mode is an optimum massage operation mode for the user Para 34). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen so as to utilize machine learning system to regulate environment conditions within a vehicle to improve occupant comfort (See Chen Para 1). 
	Regarding Claim 9, Perraut teaches wherein the at least one sensor comprises at least one of a camera, an electrostatic sensor, a pressure sensor, or a piezoelectric sensor (Para 43).
	Regarding Claim 10, Perraut teaches wherein acquiring information about the user’s body further comprises: based on a contact intensity being larger than a threshold value when the user contacts the chair, acquiring data, by the at least one sensor, from at least one contact surface (Para 92).
	Regarding Claim 12 and 13, it has been rejected for the same reasons as claim 2. 
	Regarding Claim 14, Perraut does not specifically teaches further comprising: a communication unit, wherein the controller controls the communication unit to transmit the information about the user’s body condition to an artificial intelligence (AI) processor in at least one network, and controls the communication unit to receive processed information from the AI processor, and wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user.
	However, in the same field of endeavor, Chen teaches a communication unit (Para 31, system 100 can be any type of mechanism, machine, device, facility, apparatus, and/or instrument that includes a processor and/or is capable of effective and/or operative communication with a wired and/or wireless network i.e., communication unit), 
	wherein the controller controls the communication unit to transmit the information about the user’s body condition (Para 36, Upon identification of an occupant having entered the vehicle, e.g., via facial recognition, seating pattern (e.g., body contours, weight, etc.), biometrics, voice recognition, iris recognition, cell phone, car keys, or any other suitable means for identification and authentication, the profile component 202 can access specific profiles for each occupant of the vehicle that can be utilized by the comfort model component 116 to generate determinations or inferences regarding occupant comfort level and generating recommendations to the comfort controller component 120 to adjust environment of the vehicle to achieve occupant(s) comfort  i.e., controller controls the communication unit to transmit the information about the user’s body condition)to an artificial intelligence (AI) processor in at least one network (Para 27 and 28,  the numerous inferences described herein (e.g., inferring occupant comfort) components described herein can examine the entirety or a subset of data to which it is granted access and can provide for reasoning about or inferring states of a system, environment, etc where inference can result in construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter i.e., artificial intelligence (AI) processor in at least one network), and 
	controls the communication unit to receive processed information from the AI processor, and wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user (Para 34, context information can be shared with the comfort model component 116, which can perform a probabilistic-based analysis on the context information as well as information from the sensor(s) 104, occupant preference and historical data stored in memory, state information and/or other information that have relevancy to occupant comfort. The comfort model component 116, based on the analyses, can output one or more recommendations that can be utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable. Additionally, the comfort model component 116 can activate the in seat massage components built into the driver's seat of the vehicle as well as play relaxing music, adjust shock absorbers to provide a softer ride, and adjust lighting in the cabin to effect a calming vehicle environment. The context component 106, and sensors 104 can continually collect data that is analyzed by the comfort model component 116, which will generate determinations or inferences regarding level of occupant comfort i.e., controls the communication unit to receive processed information from the AI processor, and wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen so as to utilize machine learning system to regulate environment conditions within a vehicle to improve occupant comfort (See Chen Para 1). 
	Regarding Claim 16, Perraut does not specifically teaches wherein the communication unit of the chair transmits a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair.
	However, in the same field of endeavor, Chen teaches 
	the communication unit of the chair transmits a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair (Para 34, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable. Additionally, the comfort model component 116 can activate the in seat massage components built into the driver's seat of the vehicle as well as play relaxing music, adjust shock absorbers to provide a softer ride, and adjust lighting in the cabin to effect a calming vehicle environment. The context component 106, and sensors 104 can continually collect data that is analyzed by the comfort model component 116, which will generate determinations or inferences regarding level of occupant comfort. The comfort controller component 120 can continually adjust vehicle environmental conditions to maintain occupant comfort. For example, as the occupant is starting to cool down, the comfort controller component 120 can adjust temperature by raising temperature slightly, reduce force of fans blowing air on occupant, slow down or cease the seat massage, change volume of music, etc. i.e., the communication unit of the chair transmits a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen so as to utilize machine learning system to regulate environment conditions within a vehicle to improve occupant comfort (See Chen Para 1). 
	Regarding Claim 18, it has been rejected for the same reasons as claim 9.
	Regarding Claim 19, it has been rejected for the same reasons as claim 10.


Claim(s) 3, 5, 6, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Perraut et al. Pub. No. US 20190038229 A1 in view of Chen et al. Pub. No. US 20180134116 A1 and further in view of WO 2020015617 A1
	Regarding Claim 3, Chen teaches further comprising: receiving, from at least one network, used to schedule transmission, by the chair, of the information about the user’s body, wherein the information about the user’s body is transmitted from the chair to the at least one network (Para 33). 
	Perraut and Chen does not specifically teaches Downlink Control Information (DCI) used to schedule transmission.
	However, in the same field of endeavor, WO 2020015617 A1 teaches the downlink control information is used to schedule the terminal device to send an uplink data packet; and the processor 1101 is configured to determine transmission according to a search space or a scrambling code of the downlink control information i.e., Downlink Control Information (DCI) used to schedule transmission (Page 28 Para 3).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen and further in view of WO 2020015617 A1 so as to transmit uplink data packet to the network device according to the determined sending scheme (See Page 28 Para 3).
	Regarding Claim 5, Perraut does not specifically teaches further comprising:
controlling a communication unit of the chair to transmit the information about the user’s body to an artificial intelligence (AI) processor in the at least one network; and
controlling the communication unit to receive processed information from the AI processor, wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user.
	However, in the same field of endeavor, Chen teaches 
a communication unit (Para 31, system 100 can be any type of mechanism, machine, device, facility, apparatus, and/or instrument that includes a processor and/or is capable of effective and/or operative communication with a wired and/or wireless network i.e., communication unit), 
	wherein the controller controls the communication unit to transmit the information about the user’s body condition (Para 36, Upon identification of an occupant having entered the vehicle, e.g., via facial recognition, seating pattern (e.g., body contours, weight, etc.), biometrics, voice recognition, iris recognition, cell phone, car keys, or any other suitable means for identification and authentication, the profile component 202 can access specific profiles for each occupant of the vehicle that can be utilized by the comfort model component 116 to generate determinations or inferences regarding occupant comfort level and generating recommendations to the comfort controller component 120 to adjust environment of the vehicle to achieve occupant(s) comfort  i.e., controller controls the communication unit to transmit the information about the user’s body condition)to an artificial intelligence (AI) processor in at least one network (Para 27 and 28,  the numerous inferences described herein (e.g., inferring occupant comfort) components described herein can examine the entirety or a subset of data to which it is granted access and can provide for reasoning about or inferring states of a system, environment, etc where inference can result in construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with performing automatic and/or inferred action in connection with the claimed subject matter i.e., artificial intelligence (AI) processor in at least one network), and 
	controls the communication unit to receive processed information from the AI processor, and wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user (Para 34, context information can be shared with the comfort model component 116, which can perform a probabilistic-based analysis on the context information as well as information from the sensor(s) 104, occupant preference and historical data stored in memory, state information and/or other information that have relevancy to occupant comfort. The comfort model component 116, based on the analyses, can output one or more recommendations that can be utilized by the comfort controller component 120 to adjust environmental conditions of the vehicle to facilitate achieving occupant comfort. For example, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable. Additionally, the comfort model component 116 can activate the in seat massage components built into the driver's seat of the vehicle as well as play relaxing music, adjust shock absorbers to provide a softer ride, and adjust lighting in the cabin to effect a calming vehicle environment. The context component 106, and sensors 104 can continually collect data that is analyzed by the comfort model component 116, which will generate determinations or inferences regarding level of occupant comfort i.e., controls the communication unit to receive processed information from the AI processor, and wherein the AI processor determines whether the determined massage operation mode is the optimum massage operation mode for the user).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen so as to utilize machine learning system to regulate environment conditions within a vehicle to improve occupant comfort (See Chen Para 1). 
	Regarding Claim 6, Perraut does not specifically teaches further comprising:
transmitting, by the communication unit of the chair, a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair.
	However, in the same field of endeavor, Chen teaches 
	the communication unit of the chair transmits a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair (Para 34, the comfort model component 116, based on occupant context information regarding just completing hot yoga, having elevated body temperature, being under some stress and in a slight rush, can generate an inference that the occupant will need a cooler cabin temperature than normal in order to be quickly cooled down and feel comfortable. Additionally, the comfort model component 116 can activate the in seat massage components built into the driver's seat of the vehicle as well as play relaxing music, adjust shock absorbers to provide a softer ride, and adjust lighting in the cabin to effect a calming vehicle environment. The context component 106, and sensors 104 can continually collect data that is analyzed by the comfort model component 116, which will generate determinations or inferences regarding level of occupant comfort. The comfort controller component 120 can continually adjust vehicle environmental conditions to maintain occupant comfort. For example, as the occupant is starting to cool down, the comfort controller component 120 can adjust temperature by raising temperature slightly, reduce force of fans blowing air on occupant, slow down or cease the seat massage, change volume of music, etc. i.e., the communication unit of the chair transmits a vehicle to everything communication (V2X) message that includes the information about the user’s body condition to other terminals that are linked to the chair through the communication unit of the chair).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Perraut with the method of Chen so as to utilize machine learning system to regulate environment conditions within a vehicle to improve occupant comfort (See Chen Para 1).

	Regarding Claim 20, it has been rejected for the same reasons as claim 3. 
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “performing an initial access procedure with the at least one network based on a synchronization signal block (SSB), wherein the information about the user’s body is transmitted through a physical uplink shared channel (PUSCH) to the at least one network, and wherein the SSB and a DM-RS of the PUSCH is quasi-co located for a QCL type D”. These limitation in combination of other elements are neither found nor disclosed in prior art as a whole. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. Pub. No. US 20210155136 A1 - ARTIFICIAL INTELLIGENCE MASSAGE APPARATUS AND METHOD FOR DETERMINING RECOMMENDED MASSAGE SETTING IN CONSIDERATION OF ACTIVITY INFORMATION OF USER
Le et al. Pub. No. US 20200241683 A1 - MASSAGE CHAIRS WITH TOUCHSCREEN-BASED CONTROL SYSTEM
Jeon Pub. No. US 20200086778 A1 - INTELLIGENT MASSAGE CHAIR AND THE CONTROL METHOD OF THE SAME
Lee Pub. No. US 20190388296 A1 - MASSAGE CHAIR AND METHOD FOR OPERATING THE MASSAGE CHAIR
Alequin et al. Pub. No. US 20190299830 A1 - SYSTEM AND METHOD FOR PROVIDING MASSAGING WITHIN A VEHICLE
Lem et al. Pub. No. US 20180015853 A1 - APPARATUS AND METHOD FOR A VEHICLE MASSAGE FUNCTION FOR A VEHICLE SEAT
Benson et al. Pub. No. US 20150313475 A1 - VEHICLE SEAT WITH INTEGRATED SENSORS
Fujii Patent No. US 6117094 A - Massaging apparatus and method of controlling the operation of the same
CN 113525189 A - Automobile seat adjusting method, device, device and storage medium
WO 2020251073 A1 - MASSAGE DEVICE
EP 3251889 A1 - SITTING POSITION ADJUSTMENT SYSTEM
JP 2013538755 A - Systems, methods, and components that capture, analyze, and use details about the occupant's body to improve seat structure and environmental configuration


	

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647